Citation Nr: 1621537	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  11-27 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a neurological disability of the left upper extremity, to include as secondary to or part of a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from June 1966 to March 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Salt lake City, Utah, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In May 2014, the Board denied entitlement to service connection for the cervical spine and left upper extremity disabilities; the Veteran appealed this decision to the Court of Appeals for Veterans Claims (CAVC or the Court) which in a June 2015 memorandum decision vacated the Board's denials and remanded the matters back to the Board for further consideration.  The Board in turn remanded the matters to the Agency of Original Jurisdiction (AOJ) for further development consistent with the Court's findings.

The Veteran testified at a June 2012 hearing held before the undersigned via videoconference from the RO; a transcript of the hearing is associated with the claims file.  

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the additional delay, further remand is required.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In October 2015, the Board found that the service treatment records were potentially incomplete; the Veteran reported and his records showed that he had been admitted to the hospital for observation following the January 1968 injury he attributes his current neck and left arm complaints to.  The Board therefore remanded the matter to inquire after clinical records relevant to this period.  

"Clinical records" refer to very specific evidence in the context of Veterans claim development.  Records for in-patient hospital treatment are supposed to be stored in two places: the service member's personal file, and the files of the treating facility.  The latter records, those maintained by the facility, are "clinical records."  The records system used by VA in conjunction with the service departments and the National Personnel Records Center (NPRC) allows for requests for such records separately from the Veteran's records.

Unfortunately, the AOJ failed to make any such request, and merely entered another request for the Veteran's records, and not the hospital records.  This does not comply with the letter or spirit of the Board's October 2015 remand directives and another remand is therefore required.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Using the PIES system, submit an appropriate request to the National Personnel Records Center (NPRC) for clinical records from the Fort Monmouth, New Jersey, Army Hospital (Patterson hospital, now closed) and the hospital at Fort Dix, New Jersey, for the period of January and February 1968.  THIS REQUEST IS FOR FACILITY RECORDS, NOT THE VETERAN'S RECORDS.

If the records do not exist or are otherwise unavailable, such must be certified in writing, and the Veteran properly informed.

2.  If additional records are obtained, provide the claims file to the examiner who offered the March 2016 nexus opinion, and request an addendum in light of the additional information.  The examiner must opine as to whether any current cervical spine disability was at least as likely as not caused or aggravated by military service, to include the January 1968 fall injury.

If no additional records are obtained, the Veteran must be properly notified.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




